10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-01911-MJP Document 47 Filed 05/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

THE POKEMON COMPANY
INTERNATIONAL INC,

Plaintiff,
V.
JOHN/JANE DOES 1-3, BRYAN
GARCIA CRUZ, DAVID ANDINO
MAISONAVE,

Defendants.

 

 

CASE NO. C19-1911 MJP

DISMISSAL ORDER

The Court having been notified of the settlement of this case, Dkt. Nos. 44 & 45, and it

appearing that no issue remains for the court’s determination,

IT IS ORDERED that this action and all claims asserted herein are DISMISSED with

prejudice and without costs to any party.

In the event that the settlement is not perfected, any party may move to reopen the case,

provided that such motion is filed within sixty (30) days of the date of this order. Any trial date

and pretrial dates previously set are hereby VACATED.

DISMISSAL ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-01911-MJP Document 47 Filed 05/07/21 Page 2 of 2

The clerk is ordered to provide copies of this order to all counsel.

Letabellicin—

Marsha J. Pechnfa an
United States District Judge

Dated May 6, 2021.

DISMISSAL ORDER - 2

 
